Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on September 23, 2019, assigned serial 16/578,422 and titled “Intelligence Device Navigation Method and Navigation System”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches an intelligent device navigation system and method for achieving autonomous navigation of an intelligent device which includes the steps of constructing a plurality of antennas on a network card in the intelligent device into a linear antenna array, wherein each of the antenna is an array element; by using the linear antenna array, acquiring channel state information (CSI) of a wireless signal transmitted by a wireless signal transmitting device in an environment, and estimating an angle of arrival (AoA) and a time of flight (ToF) between the wireless signal transmitting device and the intelligent device; measuring inertial parameters of the intelligent device by using an inertial  measurement unit; performing data fusion of the AoAs, the ToFs and the inertial parameters by a sliding window estimator to estimate a state variable of the intelligent device; adjusting a motion state of the intelligent device with reference to the state variable, thereby achieving autonomous navigation of the intelligent device, wherein the wireless signal is an orthogonal frequency-division multiplexing (OFDM) signal, and the sliding window estimator is configured to save the latest state variables of the intelligent device and position information of the current observable wireless signal transmitting device(s) (see claims 1 and 10).
Claims 1-10 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
November 18, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661